DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 13, 2022 has been received and considered. By this amendment, claims 1, 5, 7, 8, 10, 12, and 15 are amended, claims 6 and 20 are cancelled, and claims 1-5 and 7-19 are now pending in the application.
Claim Objections
Claim 1  objected to because of the following informalities:  on line 14, the word “component” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei et al. (U.S. 2016/0171363), herein Mei. Mei discloses a method of manufacturing a multilayer wearable device configured to be attached to a subject, the method comprising: arranging an electrical component 330/530 on a single continuous substrate 305/505, wherein the electrical component is configured to sense a physiological parameter of the subject (see Figures 3A-6B and paragraph [0044], lines 12-13, and paragraph [0053], lines 1-3); and folding the substrate to form the multilayer wearable device, wherein a first junction 385/585 of the substrate separates a first portion and a second portion of the substrate, the first portion 310/510 having a first side and a second, opposite side (see Figures 3A-6B), and the second portion 350/550 having a first side and a second, opposite side (see Figures 3A-6B, where it can be seen from these figures that section portions 310/350/510/550 have two opposite sides); and wherein the first side of the first portion is configured to be attached to the subject, and the second portion is arranged on top of the first portion such that the first side of the second portion faces the second side of the first portion (see Figures 3A-6B and annotated Figures 3A-4A, with a similar interpretation taken for Figures 5A-6A).

    PNG
    media_image1.png
    683
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    702
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mei (U.S. 2016/0171363, cited above). Regarding claim 1, Mei discloses a multilayer wearable device configured to be attached to a subject (see paragraph [0014]), the multilayer wearable device comprising: a single continuous substrate 305/505 folded to form multiple layers (see Figures 3A-6B), the substrate comprising a first portion 310/510 and a second portion 350/550, the first portion having a first side and a second, opposite side, and the second portion having a first side and a second, opposite side; wherein the first side of the first portion is configured to be attached to the subject and the second portion is arranged on top of the first portion such that the first side of the second portion faces the second side of the first portion (see Figures 3A-6B and annotated Figures 3A-4A above, with a similar interpretation taken for Figures 5A-6A); a first electrical component 330/530 arranged on the first portion of the substrate and configured to sense a physiological parameter of the subject (see paragraph [0044], lines 12-13, and paragraph [0053], lines 1-3); a second electrical component 360/370/560/570 arranged on the second portion of the substrate (see Figures 3A-6B); and a layer arranged between the first portion and the second portion (see Annotated Figures 3A-4A above). However, while Mei discloses that the layer between the first and second portions (i.e. the portion of the substrate 305/505 between the first and second portions, as shown above) is an elastomeric or viscoelastic material, such as silicone and medical grade polyurethane (see paragraphs [0042] and [0049]), Mei fails to disclose that the layer is a gel layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layer between the first and second portions to be a gel layer, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claim 3, Mei discloses that the first portion is flexible and stretchable (see paragraph[0042] and [0049]).
Regarding claim 7, it is respectfully submitted that it can clearly be seen in the annotated Figures above that the layer between the first portion and second portion facilitates separation between these portions, as they are clearly shown being separated. As such, it is respectfully submitted that the layer between the first portion and the second portion is the claimed “particles configured to facilitate separation between the first portion and the second portion”.
Regarding claim 8, Mei discloses that the electronic patches 400/600 may include capacitors and may measure pressure (see paragraph [0056]). As such, it is submitted that the first electrical component of Mei comprises a capacitor arranged between the first portion and the second portion, wherein the capacitor facilitates measuring a pressure applied to the multilayer wearable device.
Regarding claim 11, it can be seen from Figures 3B, 4B, 5B, and 6B, that the widths of the first and second portions are equal.

Claims 2, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mei (U.S. 2016/0171363, cited above). Mei discloses the invention substantially as claimed, but fails to disclose that the second portion has a greater thickness than the first portion and the thickness of the substrate is less than or equal to approximately 10 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mei such that the second portion has a greater thickness than the first portion and the thickness of the substrate is less than or equal to approximately 10 micrometers, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 4, 5, 10, 13-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792